DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the adhesive layer is in direct contact with the semiconductor device and the second redistribution structure…”.  Claim 11 is dependent on claim 8.  There is no antecedent basis for “adhesive layer” and “second redistribution structure” in the claim 11, and claim 8.  However, claim 10 defines an “adhesive layer” and a “second redistribution structure”.  So it is unclear whether claim 11 depends on claim 8 or claim 10.  For the purpose of examination, it is interpreted that claim 11 is dependent on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2017/0243826 A1).
Regarding claim 1, Lin teaches a package structure (package in Fig. 2 of Lin where Figs. 1A-1E shows the steps of forming the package), comprising: 
a redistribution structure (110 in Fig. 1E), the redistribution structure including a plurality of first conductive elements (pads of the conductive traces 101 that are in contact with bumps 140) and a plurality of second conductive elements (311, as shown in Fig. 1E) , the plurality of second conductive elements having a pitch different from a pitch of the plurality of first conductive elements (as stated in [0023] the RDL structure 110 is a fan-out structure, so the pitch of bumps 140 is greater than the pitch of the bumps 311); 
a semiconductor chip (die 300) over the redistribution structure, an active surface (lower surface of die 300) of the semiconductor chip facing the redistribution structure; 
a plurality of conductive structures (solder balls 111 that are connected to the pillars 112) over the redistribution structure, the plurality of conductive structures being spaced apart from the semiconductor chip (as shown in Fig. 2 of Lin); and 
a plurality of external connection terminals (bumps 140) on and coupled to the conductive structures, the plurality of external connection terminals having a non-overlapping relationship with respect to the semiconductor chip (as shown in Fig. 2, the bumps 140 do not overlap with the die 300), and the pitch of the plurality of first conductive elements being smaller than a pitch of the plurality of external connection terminals (as shown in Fig. 2, the bumps 140 are on the pads so they have the same pitch.  As stated in [0023] the RDL structure 110 is a fan-out structure, so the pitch of bumps 140 is greater than the pitch of the bumps 311).  
Regarding claim 2, Lin teaches all the limitations of the package structure as claimed in claim 1, and also teaches wherein the plurality of first conductive elements and the semiconductor chip have a non-overlapping relationship (as shown in Fig. 2 of Lin, the pads connected to the bumps 140 do not overlap with the die 300).  
Regarding claim 3, Lin teaches all the limitations of the package structure as claimed in claim 1, and further comprising an interposer substrate (pillars 112 and molding compound 130 in Fig. 1E of Lin) bonded to the redistribution structure, wherein the interposer substrate has interior sidewalls (sidewalls of 130 with die 300) laterally surrounding the semiconductor chip, and the semiconductor chip is as high as or higher than the interposer substrate (as shown in Fig. 1E of Lin).  
Regarding claim 4, Lin teaches all the limitations of the package structure as claimed in claim 3, and also teaches wherein the conductive structures (111 in Fig. 2 of Lin) are laterally surrounded by the interposer substrate (as shown in Fig. 2 of Lin).  
Regarding claim 6, Lin teaches all the limitations of the package structure as claimed in claim 3, and also teaches wherein the interposer substrate laterally and continuously surrounds the semiconductor chip (as shown in Fig. 2 of Lin, the molding compound 130 encapsulates the die 300).  
Regarding claim 8, Lin teaches all the limitations of the package structure as claimed in claim 1, and further comprising a second semiconductor chip (die 700 in Fig. 2 of Lin) over the redistribution structure.  
Regarding claim 9, Lin teaches all the limitations of the package structure as claimed in claim 8, and further comprising an interposer substrate (pillars 112 and molding compound 130 in Fig. 1E of Lin) bonded to the redistribution structure, wherein the interposer substrate has interior sidewalls (sidewalls of 130 with die 300) laterally surrounding the semiconductor chip and the second semiconductor chip.  

Regarding claim 17, Lin teaches a package structure (package in Fig. 2 of Lin where Figs. 1A-1E shows the steps of forming the package), comprising: 
a redistribution structure (110 as labeled in Fig. 1E) having a first surface (bottom surface) and a second surface (top surface) opposite to each other; 
a semiconductor chip (300) on the second surface of the redistribution structure; 
a plurality of conductive structures (pads of the conductive traces 101 that are in contact with bumps 140) on the second surface of the redistribution structure and spaced apart from the semiconductor chip; and 
a plurality of external connection terminals (bumps 140) on and coupled to the conductive structures, the plurality of external connection terminals having a non-vertically overlapping relationship with the semiconductor chip (as shown in Fig. 2 of Lin, some of the bumps 140 overlaps with the die 300).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Chino et al. (US 2010/0200975 A1).
 Regarding claim 3, Lin teaches all the limitations of the package structure as claimed in claim 1, but does not teach the package structure further comprising an interposer substrate bonded to the redistribution structure, wherein the interposer substrate has interior sidewalls laterally surrounding the semiconductor chip, and the semiconductor chip is as high as or higher than the interposer substrate.  
Chino teaches a package structure (110 in Fig. 16 of Chino).  The package structure comprises: an interposer substrate (26) bonded to a redistribution structure (27), wherein the interposer substrate has interior sidewalls (41A) laterally surrounding a semiconductor chip (24), and the semiconductor chip is higher than the interposer substrate (see Fig. 16); a sealing resin (28) is formed to encapsulate the interposer and the semiconductor chip; a second redistribution structure (81) is bonded to the top surface of the sealing resin and the top surface of the semiconductor chip; a second semiconductor chip (83) is attached to the top surface of the second redistribution layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the interposer substrate in place of forming the pillars 112 in order to speed up the manufacturing process as well as to provide mechanical strength for the package structure.
Regarding claim 5, Lin in view of Chino teaches all the limitations of the package structure as claimed in claim 3, and also teaches wherein the interposer substrate is spaced apart from the semiconductor chip (as shown in Fig. 16 of Chino).  
Regarding claim 7, Lin in view of Chino teaches all the limitations of the package structure as claimed in claim 3, and further comprising a protective layer (sealing resin 28 in Fig. 16 of Chino) laterally surrounding the semiconductor chip, wherein the protective layer is in direct contact with the interior sidewalls of the interposer substrate (as shown in Fig. 16 of Chino).  
Regarding claim 10, Lin teaches all the limitations of the package structure as claimed in claim 1, and further comprising: a second redistribution structure (601-602 in Fig. 2 of Lin) over the semiconductor chip.
But Lin does not teach that the package structure further comprising: an adhesive layer between the semiconductor device and the second redistribution structure.
Chino teaches a package structure (110 in Fig. 16 of Chino).  The package structure comprises: an interposer substrate (26) bonded to a redistribution structure (27), wherein the interposer substrate has interior sidewalls (41A) laterally surrounding a semiconductor chip (24), and the semiconductor chip is higher than the interposer substrate (see Fig. 16); a sealing resin (28) is formed to encapsulate the interposer and the semiconductor chip; a second redistribution structure (81) is bonded to the top surface of the sealing resin and the top surface of the semiconductor chip; a second semiconductor chip (83) is attached to the top surface of the second redistribution layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive 115 to bond the two packages together, as disclosed by Chino.  The adhesive 115 provides mechanical support for the bumps (640) as well as a stronger bond between the two package.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 17 above, and further in view of Chino.
Regarding claim 18, Lin teaches all the limitations of the package structure as claimed in claim 17, but does not teach further comprising an interposer substrate over the redistribution structure, wherein the interposer substrate has interior sidewalls laterally surrounding an area where the semiconductor chip is disposed.  
Chino teaches a package structure (110 in Fig. 16 of Chino).  The package structure comprises: an interposer substrate (26) bonded to a redistribution structure (27), wherein the interposer substrate has interior sidewalls (41A) laterally surrounding a semiconductor chip (24), and the semiconductor chip is higher than the interposer substrate (see Fig. 16); a sealing resin (28) is formed to encapsulate the interposer and the semiconductor chip; a second redistribution structure (81) is bonded to the top surface of the sealing resin and the top surface of the semiconductor chip; a second semiconductor chip (83) is attached to the top surface of the second redistribution layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the interposer substrate in place of forming the pillars 112 in order to speed up the manufacturing process as well as to provide mechanical strength for the package structure.
Regarding claim 19, Lin in view of Chino teaches all the limitations of the package structure as claimed in claim 18, and further comprising a protective layer (sealing resin 28 in Fig. 16 of Chino) at least partially covering the interior sidewalls and a main surface (top surface of interposer 26) of the interposer substrate.  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chino.
Regarding claim 12, Lin teaches a package structure (package in Fig. 2 of Lin where Figs. 1A-1E shows the steps of forming the package), comprising: 
a redistribution structure (110 in Fig. 1E) having a first surface (bottom surface) and a second surface (top surface) opposite to each other, the redistribution structure including a plurality of first conductive elements (311 that are connected to the die 300 as labeled in Fig. 1E) on the first surface; 
a semiconductor chip (die 300) on the second surface of the redistribution structure, an active surface (bottom surface of chip 300) of the semiconductor chip facing the redistribution structure; 
a plurality of conductive structures (pillars 112) on the second surface of the redistribution structure, the plurality of conductive structures being spaced apart from the semiconductor chip (see Fig. 2); and 
a plurality of external connection terminals (bumps 640) on and coupled to the conductive structures, the plurality of first conductive elements have a pitch smaller than a pitch of the plurality of external connection terminals (as stated in [0023] of Lin, the RDL structure 110 is a fan-out structure so the pitch of the bumps 311 is smaller than the pitch of the pillars 112).  
But Lin does not teach the package structure comprising: an interposer substrate on the second surface of the redistribution structure, a hole penetrating the interposer substrate; and the semiconductor chip is inside the hole.
Chino teaches a package structure (110 in Fig. 16 of Chino).  The package structure comprises: an interposer substrate (26) bonded to a redistribution structure (27), wherein the interposer substrate has interior sidewalls (41A) laterally surrounding a semiconductor chip (24), and the semiconductor chip is higher than the interposer substrate (see Fig. 16); a sealing resin (28) is formed to encapsulate the interposer and the semiconductor chip; a second redistribution structure (81) is bonded to the top surface of the sealing resin and the top surface of the semiconductor chip; a second semiconductor chip (83) is attached to the top surface of the second redistribution layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the interposer substrate in place of forming the pillars 112 in order to speed up the manufacturing process as well as to provide mechanical strength for the package structure.
As incorporated, instead of forming the pillars 112 in Fig. 1C of Lin, an interposer substrate 26 of Chino is provided to make contact with the bumps 111 in Fig. 1C.  The die 300 would lie inside the hole formed by the interposer 26.
Regarding claim 13, Lin in view of Chino teaches all the limitations of the package structure as claimed in claim 12, and also teaches wherein the conductive structures (112 in Fig. 2 of Lin and 45 in Fig. 16 of Chino) completely penetrate through the interposer substrate.  
Regarding claim 14, Lin teaches all the limitations of the package structure as claimed in claim 12, and further comprising a protective layer (sealing resin 28 in Fig. 16 of Lin) filling the hole and laterally surrounding the semiconductor chip.  

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not disclose or fairly suggest a  package structure satisfying limitation “the second redistribution structure is wider than the adhesive layer” along with other limitations of claim 8.
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art of record does not disclose or fairly suggest a  package structure with “an adhesive layer directly on the semiconductor chip, wherein opposite edges of the adhesive layer is laterally between opposite edges of the redistribution structure” along with other limitations of claim 12
Regarding claim 16, the prior art of record does not disclose or fairly suggest a  package structure satisfying “wherein the adhesive layer has an area as large as that of a top surface of the semiconductor chip” along with other limitations of claim 12.
Regarding claim 20 the prior art of record does not disclose or fairly suggest a  package structure with “an adhesive layer directly on the semiconductor chip, wherein the redistribution structure is wider than the adhesive layer” along with other limitations of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822